DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 2/28/2022. Per the amendment, claims 26,30-35,43,45-47,49,57 have been amended, claims 1-25, 27, 37, and 65 are cancelled, 53-64 are withdrawn and claim 67 is new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Shannon Lam on 5/16/2022 and 5/18/2022.
The application has been amended as follows, where strikethrough indicates deletion and underlining indicate insertion: 

Claim 26. A method of promoting gas exchange in an airway of a patient comprising: providing a unidirectional oscillating gas flow to the patient's nares through a non-sealing nasal cannula by continuously modulating a gas flow rate resulting in a positive net flow of gas toward the patient at the nasal cannula irrespective of a patient's breathing cycle; and controlling the unidirectional oscillating gas flow by providing a positive base flow rate modulated with at least one frequency targeting a positive and varying flow rate oscillating between a minimum flow rate and a maximum flow rate about the positive base flow rate, 

Cancel Claim 51.
Cancel Claims 53-64.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach “providing a unidirectional oscillating gas flow to the patient's nares through a non-sealing nasal cannula by continuously modulating a gas flow rate resulting in a positive net flow of gas toward the patient at the nasal cannula irrespective of a patient's breathing cycle” in combination with the rest of the limitations of the claims. The closest prior art of record, Ahmad et al. (US 2014/0283834 A1) in view of Mackie et al. (US 2005/0178383 A1) and Kimm et al. (US 2013/0133655 A1) instead discloses providing a positive flow to the patient that does not result in a positive net flow at the nasal cannula due to negative flow that occurs during the patient’s exhalation breaths as found in Fig.5A and 5B of Ahmad. This limitation is neither anticipated nor found obvious over the prior art of record. As such, claim 26 and all dependents thereof are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/               Examiner, Art Unit 3785         

/MARGARET M LUARCA/               Primary Examiner, Art Unit 3785